DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-196848, filed on October 10, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/15/2021is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Notes
Examiner cites particular paragraphs and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Allowable Subject Matter
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1, Huang (US 2016/0033742 Al) discloses an imaging lens (Fig.5: “image capturing unit”, [0145], lines 1-2) comprising in order from an object side (Fig.5: i.e. left side) to an image side (Fig.5: i.e. right side),
a first lens having positive refractive power and a convex surface facing the object side near an optical axis (Fig.5: “first lens element 310 with positive refractive power has an object-side surface 311 being convex in a paraxial region thereof”, [0146], lines 1-3),
a second lens having negative refractive power and a meniscus shape having the convex surface facing the object side near the optical axis (Fig.5: “second lens element 320 with negative refractive power has an object-side surface 321 being convex in a paraxial region thereof and an image-side surface 322 being concave in a paraxial region thereof”, [0147], lines 1-4),
a third lens having the positive or the negative refractive power (Fig.5: “third lens element 330 with positive refractive power”, [0148], lines 1-2),
a fifth lens having the positive refractive power (Fig.5: “fifth lens element 350 with positive refractive power”,[0150], lines 1-2),
a sixth lens having the positive refractive power (Fig.5: “sixth lens element 360 with positive refractive power”,[0151], lines 1-2), and
a seventh lens having the negative refractive power and a concave surface facing the image side near the optical axis (Fig.5: “seventh lens element 370 with negative 
(1) 1.50<Nd1<l.60 (Fig.5, Table 5, [0154] : Nd1=1.544),
(2) -8.0<f2/f<-2.0 (Fig.5, Table 5, [0154]: f2/f = -2.06),
(3) 0.3<t2/t3<3.3 (Fig.5, Table 5, [0154]: t2/t3 (calculated)=1.72),
Where: Nd1: refractive index at d-ray of the first lens, f: focal length of the overall optical system, f2: focal length of the second lens, t2: distance along the optical axis from the image-side surface of the second lens to the object-side surface of the third lens, and t3: distance along the optical axis from the image-side surface of the third lens to the object-side surface of the fourth lens.
Huang fails to expressly disclose a fourth lens having the convex surface facing the image side near the optical axis and the expression 2.5<f1341/f<9.71.
In related endeavors, Dai (US 20210048623) and Song (US 20190121100) fail to remedy the deficiencies of Huang with respect to a fourth lens having the convex surface facing the image side near the optical axis and the expression 2.5<f1341/f<9.71.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 03/15/2021 the above subject matter has been found to be in a state of allowance.



Regarding independent claim 9, Huang discloses an imaging lens (Fig.5: “mage capturing unit”, [0145], lines 1-2 ) comprising in order from an object side (Fig.5: i.e. left side) to an image side (Fig.5: i.e. right side),
a first lens having positive refractive power and a convex surface facing the object side near an optical axis (Fig.5: “first lens element 310 with positive refractive power has an object-side surface 311 being convex in a paraxial region thereof”, [0146], lines 1-3) ,
a second lens having negative refractive power and a meniscus shape having the convex surface facing the object side near the optical axis (Fig.5: “second lens element 320 with negative refractive power has an object-side surface 321 being convex in a paraxial region thereof and an image-side surface 322 being concave in a paraxial region thereof”, [0147], lines 1-4) ,
a third lens having the positive or the negative refractive power (Fig.5: “third lens element 330 with positive refractive power”, [0148], lines 1-2),
a fifth lens having the positive refractive power (Fig.5: “fifth lens element 350 with positive refractive power”,[0150], lines 1-2),
a sixth lens having the positive refractive power (Fig.5: “sixth lens element 360 with positive refractive power”,[0151], lines 1-2), and
a seventh lens having the negative refractive power and a concave surface facing the image side near the optical axis (Fig.5: “seventh lens element 370 with negative refractive power has … an image-side surface 372 being concave in a paraxial region 
(4) 3.0<f567/f<10.0 (Fig.5, Table 5, [0154])
Where f: focal length of the overall optical system of the imaging lens, and f567: composite focal length of the fifth lens, the sixth lens and the seventh lens.
Huang fails to expressly disclose a fourth lens having the convex surface facing the image side near the optical axis and the expression 50<vd5<60.
In related endeavors, Dai (US 20210048623) and Song (US 20190121100) fail to remedy the deficiencies of Huang with respect to a fourth lens having the convex surface facing the image side near the optical axis and the expression 50<vd5<60.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 03/15/2021 the above subject matter has been found to be in a state of allowance.
With regard to claims 10-16, the claims depend from an allowable base claims and are therefore also allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIMA DIEDHIOU whose telephone number is (571)272-3318.  The examiner can normally be reached on M-F: 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872